Kupferman, J. P., dissents in a memorandum as follows:
I would remand to the appointing authority for further consideration. The respondents found the petitioner unqualified for permanent appointment to the position of fireman due to physical disability, scoliosis, i.e., curvature of the spine. He is presently a correction officer and had been an auxiliary fireman since 1970. While there was adequate evidence to show that a 35 to 40 degree scoliosis would not *540necessarily prevent the performance of the tasks required of a fireman, the appointing authorities took the position that they were required to reject the petitioner rather than determine whether the deficiency made him an impermissible employment risk. The notice of examination specified, No. 50, that a candidate “may” be rejected for scoliosis. Where rejection was absolutely required, there were specific statements to that effect. Accordingly, it was not proper to reject the petitioner out of hand. (See Kurcsics v Merchants Mut. Ins. Co., 49 NY2d 451, 459.)